DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-6, 10, 12-15, 19, and 21- 24,  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liff et al. (US 2020/0098725, newly cited, hereinafter, Liff.)
In regard to claims 1, 10, and 19, in fig. 1, Liff discloses a chip connectivity, or package 100 (para [0029]), the chip comprising:
a central chiplet, or memory, 115 (para [0030]);
one or more first chiplets, or CPU, 105 (para [0030]) each coupled to the central chiplet using a plurality of fanout traces, or conductive pathways, 107 (para [0035]) and not connected to the central chiplet using an interconnect die; and
one or more second chiplets, also, 105 each coupled to the central chiplet using one or more interconnect dies (ICDs), or memory, 150 (para [0036.])
Regarding claims 3-4, 12-13, and 21-22, Liff further discloses wherein the one or more first chiplets are positioned in a first column of chiplets and the one or more second chiplets are positioned in a second column of chiplets (fig. 1.)
Regarding claims 5, 14, and 23 wherein the one or more first chiplets are coupled to the central chiplet by a plurality of fanout trace layers layered on a wafer including comprising the central chiplet, the one or more first chiplets, and the one or more second chiplets positioned and fixed using molding (fig. 1.)
Regarding claims 6, 15, and 24, wherein the one or more interconnect dies are bonded to a redistribution layer of the chip layered on the plurality of fanout trace layers (fig. 1, and para [0032].)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 7-9, 11, 16-18, 20, and 25-27is/are rejected under 35 U.S.C. 103 as being unpatentable over Liff as applied to claim 1 above, and further in view of SUNG et al. (US 2020/0273799, previously cited, hereinafter, Sung.)
In regard to claims 2, 11, 20, Liff discloses all of the claimed limitations as mentioned above. Sung also shows the distances between the chips, except the specific value as currently claimed, wherein each of the one or more second chiplets are positioned nearer to the central chiplet relative to the one or more first chiplets. Nevertheless, the distance between the chips as claimed is modifiable in order to arrange the connection of the elements in the package; it is known in the art.For instance, Sung, in fig. 1, discloses an analogous package including a central chip 300 (para [0024]) and second and third packages 505/501  (para [0024]). The second and third chips having different distances from the central chip facilitating the connections there between.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the application was filed to arrange the chips as taught in order to take the advantage.
Regarding claims 7, 16, and 25, Sung further comprising one or more conductive pillars, or posts, 531 (Sung’s para [0043].)
Regarding claims 8, 17, and 26 Sung further comprising a plurality of caps 631 for the one or more conductive pillars and the one or more interconnect dies (Sung’s para [0046].)
Regarding claims 9, 18, and 27 the combination further discloses, wherein the one or more second chiplets include a plurality of second chiplets, the one or more interconnecting dies include a plurality of interconnecting dies, and wherein each of the plurality of second chiplets is coupled to the central chiplet using a respective interconnecting die of the plurality of interconnecting dies (Sung’s fig.1.)
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, Sikka et al., US 2021/0159141 and SHIM et al., US 2021/0202426.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN W HA whose telephone number is (571)272-1707. The examiner can normally be reached M-T: 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571)-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN W HA/Primary Examiner, Art Unit 2814